Exhibit 10.2






GUARANTY OF COLLECTION


THIS GUARANTY OF COLLECTION is made as of August 23, 2019 (this “Agreement”) by
Sinclair Broadcast Group, Inc., a Maryland corporation (the “Guarantor”), to and
for the benefit of the Preferred Members (as defined in the Amended and Restated
Limited Liability Company Agreement of Diamond Sports Holdings LLC, a Delaware
limited liability company (the “Primary Obligor”), dated August 23, 2019 (the
“LLC Agreement”)), with respect to the obligations of the Primary Obligor, in
respect of the Preferred Units (as defined in the LLC Agreement), and is
acknowledged by the Designated Preferred Party (as defined below) on behalf of
the Preferred Members from time to time.


RECITALS:


WHEREAS, immediately prior to the issuance of the Preferred Units, the Primary
Obligor is an indirect wholly-owned subsidiary of the Guarantor;


WHEREAS, substantially concurrently with the execution of this Agreement,
Diamond Sports Group, LLC, a Delaware limited liability company and an indirect
wholly-owned subsidiary of the Primary Obligor (“DSG”), is purchasing all of the
outstanding equity interests of Fox Sports Net, LLC, a Delaware limited
liability company, pursuant to the terms and conditions of that certain Equity
Purchase Agreement, dated as of May 3, 2019, by and among DSG, The Walt Disney
Company, a Delaware corporation, and Fox Cable Networks, LLC, a Delaware limited
liability company;


WHEREAS, pursuant to the Equity Commitment Letter, dated May 3, 2019, by and
between JPMorgan Chase Funding Inc. (the “Designated Preferred Party”) and the
Primary Obligor (the “JPMorgan ECL”), the Designated Preferred Party has
committed to contribute up to $1,025,000,000 to the Primary Obligor in exchange
for preferred equity interests in the Primary Obligor, as such amount may be
reduced pursuant to the JPMorgan ECL (the “Preferred Investment”);


WHEREAS, the delivery of this Agreement is a condition precedent to the
Designated Preferred Party’s obligations under the JPMorgan ECL;


WHEREAS, pursuant to the Purchase Agreement, dated as of the date hereof, by and
among the Primary Obligor, the Guarantor and the Designated Preferred Party’s
(the “Purchase Agreement”), the Designated Preferred Party’s shall contribute
the Preferred Investment in exchange for Preferred Units; and


WHEREAS, the Guarantor will directly benefit from the Preferred Investment being
made by the Designated Preferred Party to the Primary Obligor;


NOW, THEREFORE, as an inducement to the Designated Preferred Party to make the
Preferred Investment to the Primary Obligor, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:


1. Guaranty. Subject to the terms and conditions set forth in this Agreement,
the Guarantor hereby irrevocably, unconditionally, absolutely and directly
agrees to pay to the Preferred Members amounts owed to the Preferred Members
with respect to the payment obligations of the Primary Obligor under the
Preferred Units as set forth in the LLC Agreement (as adjusted pursuant to
Sections 2 and 3 below, the “Guaranteed Obligations”).






--------------------------------------------------------------------------------




2. Guaranty of Collection and Not of Payment. This Agreement is a guaranty of
collection only and not of payment, and the Guarantor shall not be obligated to
make any payment hereunder until each of the following has been satisfied:
(a) the Primary Obligor shall have failed to make a payment in cash in full due
to the Preferred Members in respect of such Guaranteed Obligations;
(b) the Preferred Members shall have exhausted all Investor Remedies as
described in the definition of “Investor Remedies” in Section 3; and
(c) the Preferred Members shall have failed to collect the full amount of the
Guaranteed Obligations in cash after exhausting all Investor Remedies.
3. Payment of Guaranty.
(a)    Chapter 11 Effective Date Payment. Upon the occurrence of a Chapter 11
Effective Date (as defined below) and subject to the requirements of Section 2,
the Guarantor shall no later than one (1) Business Day (as defined in the LLC
Agreement) following the Chapter 11 Effective Date make a cash payment to the
Preferred Members in an amount equal to the excess, if any, of (x) the total
outstanding amount of the Guaranteed Obligations as of the Chapter 11 Effective
Date over (y) the sum of (A) the Plan Value (as defined below) of any assets
that the Preferred Members are entitled to receive pursuant to the Plan (as
defined below) in respect of the Preferred Units, and, without duplication, (B)
the Appraised Value (as defined below) of any assets that the Preferred Members
are entitled to receive pursuant such Plan in respect of the Preferred Units for
which the Plan has not ascribed a Plan Value.
(b)     Chapter 11 Recovery Date Payment. Notwithstanding anything to the
contrary in this Agreement, upon the occurrence of a Chapter 11 Recovery Date
(as defined below) and subject to the requirements of Section 2, no later than
one (1) Business Day following the Chapter 11 Recovery Date the Guarantor shall
make a cash payment to the Preferred Members in an amount equal to the excess,
if any, of the total outstanding amount of Guaranteed Obligations as of the
Chapter 11 Recovery Date minus, without duplication, the sum of (A) any amounts
in cash actually received by the Preferred Members in respect of the Preferred
Units as of the Chapter 11 Recovery Date through the exercise of Investor
Remedies and (B) amounts paid in cash by the Guarantor to the Preferred Members
in respect of the Preferred Units.
(c)    Chapter 7 Recovery Date. Notwithstanding anything to the contrary in this
Agreement, upon the occurrence of a Chapter 7 Recovery Date (as defined below)
and subject to the requirements of Section 2, no later than one (1) Business Day
following the Chapter 7 Recovery Date the Guarantor shall make a cash payment to
the Preferred Members in an amount equal to the excess, if any, of the total
outstanding amount of Guaranteed Obligations as of the Chapter 7 Recovery Date
minus, without duplication (A) any amounts in cash actually received by the
Preferred Members as of the Chapter 7 Recovery Date through the exercise of
Investor Remedies in respect of the Preferred Units and (B) any amounts paid in
cash by the Guarantor to the Preferred Members in respect of the Preferred
Units.
(d)    Delivery and Assignment of Non-Cash Assets, Interests or Rights. On or
prior to any Chapter 7 Recovery Date or Chapter 11 Recovery Date, the Preferred
Members shall, to the extent not prohibited or restricted by applicable law (any
asset so prohibited or restricted a “Restricted Asset”), deliver and assign to
the Guarantor any non-cash assets that the Preferred Members have received
(including any interests in a liquidation or litigation trust or any securities)
on account of the Preferred


2

--------------------------------------------------------------------------------




Units in the applicable chapter 7 or chapter 11 proceeding in exchange for a
cash payment equal to the Plan Value of such non-cash assets (or the Appraised
Value of such non-cash assets if no Plan Value is ascribed).
(e)    Limitations. Notwithstanding anything to the contrary herein, the
aggregate amount of Guaranteed Obligations due and payable to the Preferred
Members under this Guaranty shall not exceed the total amount of Guaranteed
Obligations minus any amounts in cash recovered by the Preferred Members in
respect of the Preferred Units through any sales made to the Guarantor as
described in Section 3(d), the exercise of Investor Remedies or otherwise with
respect to the outstanding amounts due to such Preferred Members under the LLC
Agreement.
(f)    Guarantor’s Rights Following Payment of Guaranty. Following the payment
in full in cash of the Guaranteed Obligations, (x) the Guarantor shall be
entitled to, and the Preferred Members shall assign all right and title to, any
further distributions on account of the Preferred Units, (y) to the extent any
Preferred Member receives any further distributions on account of the Preferred
Units, such Preferred Member shall immediately turn over such distributions to
the Guarantor and (z) the Preferred Members shall distribute the proceeds of any
sale or dispositions from (or income received on behalf of) any Restricted
Assets to the Guarantor.
(g)    Definitions.
The term “Appraised Value” shall mean, with respect to any asset (including any
warrants or any rights in a liquidation or litigation trust) for which there is
no Plan Value, the fair market value thereof as determined by an independent
third-party valuation expert, mutually acceptable to Guarantor and the
Designated Preferred Party (or, if the Designated Preferred Party then holds
less than 5% of the Preferred Units issued on the Closing Date (as defined in
the LLC Agreement), holders representing the majority of the then-outstanding
Preferred Units) (with the Guarantor responsible for any costs of such
appraisal). The Guarantor and Designated Preferred Party or the holders
representing the majority of the then-outstanding Preferred Units, as
applicable, shall consult in good faith to determine whether the costs and
burden of appraising the value of assets outweighs the potential Appraised Value
and may, subject to the consent of both parties in their respective sole
discretion, assign a mutually agreeable Appraised Value without an independent
third-party valuation expert.


The term “Bankruptcy Code” shall mean title 11 of the United States Code, as
amended from time to time.


The term “Guaranteed Obligations” shall mean, for the purposes of Sections 2 and
3, as of any date of determination, an amount equal 100% of the Preferred
Liquidation Amount (as defined in the LLC Agreement) as of such date of
determination that has not been paid in cash (including, without limitation, any
Preferred Unpaid Yield (as defined in the LLC Agreement) that has accrued and
remains unpaid for the period from the date of commencement of any Insolvency
Event (as defined below) through the date of payment in full and in cash of the
Guaranteed Obligations), regardless of (x) whether such amounts would be due
pursuant to Section 7.6 of the LLC Agreement or any other provision or section
of the LLC Agreement, (y) any automatic stay resulting from such Insolvency
Event and (z) whether such amount (including post-petition Preferred Unpaid
Yield) is allowed or allowable under the Bankruptcy Code.


The term “Investor Remedies” shall mean all rights and remedies at law and in
equity that the Preferred Members may have against the Primary Obligor or any
other person or entity (other than the Guarantor) (“Person”) that has provided
support or committed to provide cash or cash-like


3

--------------------------------------------------------------------------------




distributions in respect of the applicable Guaranteed Obligations, to collect,
or obtain payment of, the Guaranteed Obligations, including, without limitation,
bankruptcy, insolvency, foreclosure or similar proceedings, litigation and
collection on all applicable insurance policies (if any); provided that, upon
the occurrence of an Insolvency Event, for the purposes of Section 2 and 3,
Investor Remedies shall be deemed to have been exhausted no later than the
earliest of:


(i)
in any case of the Primary Obligor under chapter 11 of the Bankruptcy Code
(other than a chapter 11 case converted to a case under chapter 7 of the
Bankruptcy Code), the nine month anniversary (the “Chapter 11 Recovery Date”) of
the effective date (the “Chapter 11 Effective Date”) of a confirmed plan of
reorganization or liquidation (a “Plan”); or

(ii)
in any case by or against the Primary Obligor that is filed under chapter 7 of
the Bankruptcy Code (or in a chapter 11 case of the Primary Obligor that is
converted to a case under chapter 7 of the Bankruptcy Code), the date (the
“Chapter 7 Recovery Date”) that is the earliest of:

a.
the date the Preferred Members receive a final distribution from the bankruptcy
estate;

b.
the date such case has been finally resolved or closed; or

c.
the one-year anniversary of the conversion to, or filing of, such case under
chapter 7 of the Bankruptcy Code.

The term “Insolvency Event” shall mean the occurrence of any of the following
events:


(A) there shall have been the entry by a court of competent jurisdiction of (i)
a decree or order for relief in respect of the Primary Obligor or DSG in an
involuntary case or proceeding under the Bankruptcy Code or (ii) a decree or
order adjudging the Primary Obligor or DSG bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Primary Obligor or DSG under any applicable federal or state law, or appointing
a custodian, receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Primary Obligor or DSG or of any substantial part of
their respective properties, or ordering the winding up or liquidation of their
affairs, and any such decree or order for relief shall continue to be in effect,
or any such other decree or order shall be unstayed and in effect, for a period
of 60 consecutive days; or


(B) (i) the Primary Obligor or DSG commences a voluntary case or proceeding
under the Bankruptcy Code or any other case or proceeding to be adjudicated
bankrupt or insolvent, (ii) the Primary Obligor or DSG consents to the entry of
a decree or order for relief in respect of the Primary Obligor or DSG in an
involuntary case or proceeding under the Bankruptcy Code or to the commencement
of any bankruptcy or insolvency case or proceeding against it, (iii) the Primary
Obligor or DSG files a petition or answer or consent seeking reorganization or
relief under any applicable federal or state law, (iv) the Primary Obligor or
DSG (1) consents to the filing of such petition or the appointment of, or taking
possession by, a custodian, receiver,


4

--------------------------------------------------------------------------------




liquidator, assignee, trustee, sequestrator or other similar official of the
Primary Obligor or DSG or of any substantial part of its respective properties,
(2) makes an assignment for the benefit of creditors or (3) admits in writing
its inability to pay its debts generally as they become due or (v) the Primary
Obligor or DSG takes any corporate action in furtherance of any such actions in
this paragraph (B).


The term “Plan Value” shall mean, with respect to any asset to be distributed to
holders of the Preferred Units under a Plan (including any warrants or any
rights in a liquidation or litigation trust), the definitive value ascribed
thereto in a plan of reorganization or liquidation confirmed by the bankruptcy
court in any case under chapter 11 of the Bankruptcy Code.


4. Ranking. Subject to the terms and conditions set forth in this Agreement, the
Guaranteed Obligations shall be subordinated in right of payment to any and all
Indebtedness of the Guarantor (as defined in the Seventh Amended and Restated
Credit Agreement, dated as of the date hereof, among Sinclair Television Group,
Inc., a Maryland corporation (“STG”), as borrower, the Guarantor, as a
guarantor, the other guarantors party thereto, J.P. Morgan Chase Bank, N.A., as
administrative agent, and the lenders party thereto, as amended, restated,
supplemented or otherwise modified) (the “STG Credit Agreement”) and all other
contractual and legal liabilities and obligations of the Guarantor. For the
avoidance of doubt, Indebtedness of the Guarantor includes the guarantees of
STG’s obligations under (i) the STG Credit Agreement and (ii) various indentures
related to STG’s publicly or privately issued and outstanding senior notes. The
Guaranteed Obligations shall be senior only to the rights of the common equity
holders of the Guarantor. For the avoidance of doubt, the guaranty set forth in
this Agreement shall be the sole recourse of the Preferred Members against the
Guarantor with respect to the Preferred Units.




5. Notice. As a condition to the enforcement of this Agreement, the Guarantor
shall have received written notice of any failure by the Primary Obligor to pay
any Guaranteed Obligations to the Preferred Members, which notice shall include
(i) a representation from the Preferred Members that each of the conditions to
the Guarantor being obligated to make a payment hereunder have been satisfied,
including that the Preferred Members have exhausted all Investor Remedies in
accordance with Section 2 and failed to collect the full amount of Guaranteed
Obligations and (ii) the amount of Guaranteed Obligations due and owing to the
Preferred Members following exercise of Investor Remedies. Except for the notice
required under the preceding sentence, the Guarantor hereby waives notice of
acceptance of this Agreement, demand of payment, presentment of this or any
instrument, notice of dishonor, protest and notice of protest, or other action
taken in reliance herein and all other demands and notices of any description in
connection with this Agreement. Subject to Sections 2 and 3, the Guarantor
further waives and forgoes all defenses which may be available by virtue of any
valuation, moratorium law or other similar law now or hereafter in effect, any
right to require the marshalling of assets, and all suretyship defenses
generally.


6. Absolute Obligation. Subject to the provisions of Sections 1, 2, 3, 4, 5 and
12, the obligations of the Guarantor hereunder shall be absolute and
unconditional and shall not be subject to any reduction, limitation, impairment
or termination for any reason, including, without limitation, any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any setoff, counterclaim, deduction, diminution, abatement, suspension,
reduction, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Guaranteed Obligations, provided that the
obligations of the Guarantor with respect to any Preferred Units shall be
released automatically, and with no further action or documentation necessary,
upon redemption of any such


5

--------------------------------------------------------------------------------




Preferred Units in accordance with the LLC Agreement. Without limiting the
generality of the foregoing, subject to the provisions of Sections 1, 2, 3, 4, 5
and 12, the obligations of the Guarantor hereunder shall not be released,
discharged, impaired or otherwise affected by any circumstance or condition
whatsoever (whether or not the Primary Obligor, the Guarantor or the Preferred
Members have knowledge thereof) which may or might in any manner or to any
extent vary the risk of the Guarantor or otherwise operate as a release or
discharge of the Guarantor as a matter of law or equity (other than the
indefeasible payment in full of all of the Guaranteed Obligations), including,
without limitation:


(a) any amendment, modification, addition, deletion or supplement to or other
change to any of the terms of the LLC Agreement, or any assignment or transfer
of any thereof, or any furnishing, acceptance, surrender, substitution,
modification or release of any security for, or guaranty of, the Guaranteed
Obligations; provided, however, that any amendments, waivers or modifications of
the terms of the LLC Agreement that impact or have the effect of modifying
payment of Guaranteed Obligations under this Agreement shall require the express
written consent of the Guarantor (not to be unreasonably withheld);


(b) any failure, omission or delay on the part of the Primary Obligor to comply
with any term of the LLC Agreement;


(c) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in the LLC Agreement
or any delay on the part of the Preferred Members to enforce, assert or exercise
any right, power or remedy conferred on the Preferred Members in the LLC
Agreement;


(d) any extension of the time for payment of the liquidation preference of or
premium (if any) or distributions on any of the Guaranteed Obligations, or of
the time for performance of any other obligations, covenants or agreements under
or arising out of the LLC Agreement or any of them, or the extension or the
renewal thereof;


(e) to the extent permitted by applicable law, any voluntary or involuntary
bankruptcy, insolvency, reorganization, moratorium, arrangement, adjustment,
readjustment, composition, assignment for the benefit of creditors,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Primary Obligor or
the Guarantor of its respective properties or creditors, or any action taken by
any trustee or receiver or by any court in any such proceeding (including,
without limitation, any automatic stay incident to any such proceeding);


(f) any limitation, invalidity, irregularity or unenforceability, in whole or in
part, limiting the liability or obligation of the Primary Obligor or the
Preferred Members’ right to a deficiency judgment against the Primary Obligor,
the Guarantor or any other Person; and


(g) any other act, omission, occurrence, circumstance, happening or event
whatsoever, whether similar or dissimilar to the foregoing, whether foreseen or
unforeseen, and any other circumstance which might otherwise constitute a legal
or equitable defense, release or discharge (including the release or discharge
of the liabilities of a guarantor or surety or which might otherwise limit
recourse against the Primary Obligor, the Guarantor or any other Person, whether
or not the Primary Obligor, the Guarantor or the Preferred Members shall have
notice or knowledge of the foregoing).


7. Subrogation. To the extent that the Guarantor shall have made any payments
under this Agreement, the Guarantor shall be subrogated to, and shall acquire,
all rights of the Preferred Members


6

--------------------------------------------------------------------------------




against the Primary Obligor with respect to such payments, including, without
limitation, (a) all rights of subrogation, reimbursement, exoneration,
contribution or indemnification and (b) all rights to participate in any claim
or remedy on behalf of any Preferred Members against the Primary Obligor, in
each case, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Primary Obligor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right; provided, however, that the Guarantor
shall not exercise any right of subrogation, contribution, indemnity or
reimbursement or any other rights it may have now or hereafter have, and any and
all rights of recourse to the Primary Obligor or any of its assets with respect
to any payment it makes under this Agreement until the Preferred Units have been
repurchased, redeemed or repaid in full in cash. If any amount is paid to the
Guarantor in violation of the foregoing limitation, then such amount shall be
held in trust for the benefit of the Preferred Members and shall forthwith be
paid to the Preferred Members to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured. For the avoidance of doubt, this
Agreement shall not limit the ability of the Guarantor or its subsidiaries to
ask for, sue, demand, receive and retain payments and other consideration from
the Primary Obligor in respect of obligations of the Primary Obligor to the
Guarantor which do not arise under this Agreement.


8. Continuity of Guaranteed Obligations; Bankruptcy or Insolvency. If all or any
part of any payment applied to any Guaranteed Obligations is or must be
recovered, rescinded or returned to the Primary Obligor, the Guarantor or any
other Person (other than the Preferred Members) for any reason whatsoever
(including, without limitation, bankruptcy or insolvency of any party), such
Guaranteed Obligations shall be deemed to have continued in existence and this
Agreement shall continue in effect as to such Guaranteed Obligations, all as
though such payment had not been made. For the avoidance of doubt, the
bankruptcy, insolvency or dissolution of, or the commencement of any case or
proceeding under any bankruptcy, insolvency or similar law in respect of, the
Primary Obligor shall not require the Guarantor to make any payment under this
Agreement until all of the conditions in Sections 2, 3 and 5 have been satisfied
(including, without limitation, the exhaustion of all Investor Remedies in
accordance with Section 2).


9. Fraudulent Conveyance. Notwithstanding any provision of this Agreement to the
contrary, it is intended that this Agreement and the Guarantor’s guarantee of
the Guaranteed Obligations hereunder shall not constitute a Fraudulent
Conveyance (as defined below). Consequently, the Guarantor agrees that if this
Agreement or the Guarantor’s guarantee of the Guaranteed Obligations hereunder
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, this Agreement and such guarantee shall be valid and enforceable
only to the maximum extent that would not cause this Agreement or such guarantee
to constitute a Fraudulent Conveyance, and this Agreement shall automatically be
deemed to have been amended accordingly at all relevant times. For purposes of
this Section 9, the term “Fraudulent Conveyance” means a fraudulent conveyance
under Section 548 of the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.


10. No Waiver. No delay or omission on the part of the Preferred Members in
exercising any rights hereunder shall operate as a waiver of such rights or any
other rights, and no waiver of any right on any one occasion shall result in a
waiver of such right on any future occasion or of any other rights; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.


11. Miscellaneous.


7

--------------------------------------------------------------------------------






(a) The laws (excluding conflict of laws rules and principles) of the State of
New York shall in all respects govern this Agreement and the construction and
interpretation of its terms. Each party hereto irrevocably consents to the
exclusive personal jurisdiction of the federal and state courts sitting in New
York County, New York with respect to matters arising out of or related to this
Agreement.


(b) This Agreement shall inure to the benefit of and be binding upon the
Guarantor and its successors and assigns and the Preferred Members and their
permitted successors and assigns and is not intended to confer upon any third
party any rights or remedies hereunder and shall not be construed as for the
benefit of any third party.


(c) This Agreement and the LLC Agreement constitute the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, between the parties
related thereto.


(d) Section and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define or limit the
scope, extent or intent of this Agreement or any provision hereof.


(e) Every provision of this Agreement is intended to be severable. If any term
or provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity or legality of the
remainder of this Agreement.


(f) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and will become effective when
one or more counterparts have been signed by a party and delivered to the other
parties. Copies of executed counterparts transmitted by telecopy, telefax or
other electronic transmission service shall be considered original executed
counterparts for purposes of this Section 11(f); provided that receipt of copies
of such counterparts is confirmed.


12. Amendment and Notices.


(a) Any provision of this Agreement may be amended, modified, supplemented,
restated, terminated or waived by a written agreement that has been approved by
(i) the Guarantor and (ii) the written consent of the Preferred Members
representing a majority of the then-outstanding Preferred Units.


(b) All notices and other communications hereunder will be in writing and given
in accordance with Section 11.1 of the LLC Agreement.


13. Limitation on Suits. No Preferred Members shall have the right to institute
any proceeding, judicial or otherwise, with respect to this Agreement unless (i)
in the case of the Designated Preferred Party, the Designated Preferred Party
(and its Affiliates (as defined in the LLC Agreement)) holds at least 5% of the
Preferred Units issued on the Closing Date or (ii) in the case of any other
Preferred Member, such Preferred Member holds Preferred Units with a Preferred
Liquidation Amount equal to or greater than 25% of the aggregate Preferred
Liquidation Amount for all outstanding Preferred Units.


[The next page is the signature page]




8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the date
first above written.
Sinclair Broadcast Group, Inc., as Guarantor
 
By:
/s/ Christopher Ripley
 
Name: Christopher Ripley
 
Title: President and Chief Executive Officer

 






















[Signature Page to Guaranty of Collection]

--------------------------------------------------------------------------------






ACCEPTED AND AGREED TO:
 
JPMorgan Chase Funding Inc.


 
By:
/s/ Joseph Ferraiolo
 
Name: Joseph Ferraiolo
 
Title: Executive Director

 




[Signature Page to Guaranty of Collection]